ACCEPTED
                                                                                                                                                  06-15-00039-CV
Appellate Docket Number:                                                                                                               SIXTH COURT OF APPEALS
                                                                                                                                             TEXARKANA, TEXAS
                                                                                                                                            7/30/2015 11:26:15 AM
Appellate Case Style:        SAM1..iFl.. L.i\NIFR                                                                                                DEBBIE AUTREY
                                                                                                                                                           CLERK
                        Vs. CARLOS LANIER

Companion Case No.:
                                                                                                                       FILED IN
                                                                                                                6th COURT OF APPEALS
                                                                                                                  TEXARKANA, TEXAS
                                                                                                                7/31/2015 2:36:00 PM
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)
                                                                                                                    DEBBIE AUTREY
                                              Appellate Court: 6th Court of Appeals                .... ...
                                                                                                        .
                                                                                                                        Clerk
                                        (to he filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)

nX Person       J Organization (choose one)                                nX Lead Attorney
                                                                           First Name:          EBB
First Name:       SAMUEL                                                   Middle Name: B.
Middle Name:                                                               Last Name:           MOBLEY
Last Name:        LANIER                                                   Suffix:
Suffix:                                                                    Law Firm Name: ATTORNEY AT LAW

Pro Se:   Q                                                                Address 1:           P.O. BOX 2.309
                                                                           Address 2:                         ... .




                                                                           City                 LONGVIEW
                                                                           State:      Texas                          Zip+4:       75606
                                                                           Telephone            903- 7 5 7-333 1               ext.
                                                                           Fax:        903-753-8289
                                                                           Email: ebbmohiz)aol.com
                                                                           SBN:         14238000

Ill. Appellee                                                               IV. Appellee Attorney(s)
    Person ROrganization (choose one)                                               Lead Attorney
                                                                           First Name:          JESSICA,
First Name:       CARLOS                                                   Middle Name A                                  ml



Middle Name:                                                               Last Name: KROSCHER
Last Name:        LANIER                                                   Suffix:
Suffix:                                                                    Law Firm Name KROSCHER & KROSCHER
Pro Se:   Q                                                                 Address 1           P0 BOX 1228 A.
                                                                            Address 2
                                                                            City:               LONGVIEW
                                                                            State       Texas                           Zip+4          75606   fj4f
                                                                            Telephone           903-553-0085                    ext.
                                                                            Fax:        903-553-9448
                                                                            Email: jessica1ongviewlegal.corn.                                       •
                                                                            SBN: 24070879
                                                                Page 1 of 7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): SAPCR (Suit Affecting Parent Child Relations

Date order or judgment signed: June 4, 2015                                                                                                                  Type ofjudgment: Bench Trial
Date notice of appeal filed in trial court: July 24, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:                                                                    J Yes                       No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
      .                                                  '..                         .                                                                                       .:• .:..      •.    -     .. .                .:.

Accelerated appeal (See TRAP 28):                Yes FX No
Jfyes. PlCLSC Sl)eCilV statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4): fl Yes                                                                                                   F
                                                                                                                                                                    N No

Permissive? (See TRAP 28.3):                                                                                 E Yes FX                       No
If yes, please specify statutory or other basis for such status:
    ................................................................................................................................................                                                                                           AF

Agreed? (See TRAP 28.2):                                                                                     El Yes IZI                     No
If yes, please specify statutory or other basis for such status:
                                                                                                                                                                                                                WIN
                                               ....            ..       ....................                                                                       M.-EN
                                                                                                                                                                       RON
Appeal should receive precedence, preference, or priority under statute or rule:                                                                                                 El Yes ED No
If yes, please specify statutory or other basis for such status:
                                                                                                                                                                  - .-         .......




Does this case involve an amount under $100,000?                                                                                      R Yes ElNo
Judgment or order disposes of all parties and issues:                                                                                 R Yes EjiNo
Appeal from final judgment:                                                                                                           R Yes jjj No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?                                                                                                 fl   Yes          No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                                                                    F] Yes FX                    No                                If yes, date filed:
Motion to Modify Judgment:                                                               flYes               RI       No                                If yes, date filed:
Request for Findings of Fact                                                                  Yes                    No                                 If yes, date filed: June 8, 2015
and Conclusions of Law:
                                                                                         flYes                       No                                 If yes, date filed:
Motion to Reinstate:
                                                                                         ji Yes                      No                                 If yes, date filed:
Motion under TRCP 306a:
Other:                                                                                   fl Yes Z                    No
If other, please specify:                                                                                                                                                                   .              ..          .         .   ..   ..

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if tiled.)

Affidavit filed in trial court:                                                     El Yes El                        No                                If yes, date flied:

Contest filed in trial court:                                                       [--]Yes                        No                                  If yes, date tiled:

Date ruling on contest due:

Ruling on contest:                               El Sustained                                 El       Overruled                                       Date of ruling:

                                                                                                                                                        Page 2 of 7
Viii. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?          EYes          No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                             Bankiuptcy Case Number




IX. Trial Court And Record

Court: 307th FAMILY DISTRICT COURT                                       Clerk's Record:
County: GREGG                                                            Trial Court Clerk:     Z District E     County
Trial Court Docket Number (Cause No.): 2008-353-DR                       Was clerk's record requested?           Yes       No

                                                                         If yes, date requested: July 30, 2015
Trial Judge (who tried or disposed of case):                             If no, date it will be requested:
First Name                                                               Were payment arrangements made with clerk?
Middle Name                                                                                                            JYes ENo Ehidigent
Last Name:        WOMACK
                                                                         (Note: No request required under TRAP 34.5(a),(b))
Suffix:

Address 1:         101 EAST METHVIN, SUITE 463
Address 2:
City:              LONGVIEW
State: Texas                           Zip + 4: 75601
Telephone: 903-758-6181                  ext.
Fax:      903-234-3150
Email: tirn.womack@co.gregg.tx.us



Reporter's or Recorder's Record:

Is there a reporter's record?            EZI Yes E   No
Was reporter's record requested?          ] Yes      No

Was there a reporter's record electronically recorded?    fl Yes       No
If yes, date requested: April 15, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? EZlYes           Fj No n Indigent




                                                                   Page 3 of 7
   Court Reporter                               Court Recorder
E Official                               E      Substitute



First Name:        KASI
Middle Name:
Last Name:         HARRIS
Suffix:
Address I:         101 EAST METHVIN, SUITE 463
Address 2:
City:              LONGVIEW
State: Texas                           Zip + 4: 75601
Telephone: 903-758-6181                  ext.
Fax:         903-234-3150
Email: kasi.11arris@co.gregg.tx.us

X. Supersedeas Bond
Supersedeas bond filed:     El Yes      No        If yes, date filed:

Will file:    fl Yes rX No

XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?       Yes       No
If yes, briefly state the basis for your request:



X11. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                             Yes        No

If no, please specify :                                                       OAK
Has the case been through an \DR procedure? EYes                        No
If yes, who was the mediator?                                                                                            :..: . : ..
What type of ADR procedure?
At what stage did the case go through ADR?           fl Pre-Trial fl Post-Trial       E   Other

If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
TRIAL COURT ALTERED ORIGINAL JUDGMENT 101 NFORCE THAT JUDGMENT                                                      .


How was the case disposed of? Trial
Summary of relief granted including amount of money judgment and if any, damages awarded

If money judgment what was the amount? Actual damages                     $1,243.30
Punitive (or similar) damages: $0.00

                                                                        Page 4 of 7
Attorney's fees (trial):    :$Z285 I
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?     flYes    R No
Does judgment have language that one or more parties "take nothing"?           Yes      No
Does judgment have a Mother Hubbard clause? EYes           E No
Other basis for finality?
Rate the complexity of the case (use I for least and 5 for most complex):        I2                3   4    5
Please make my answer to the preceding questions known to other parties in this case.          17 Yes Z    No
Can the parties agree on an appellate mediator?   D Yes        No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                       Fax                         Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                  Trial ('ourt: .        .          .. .

  Style:

     Vs.    .




                                                               Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program top I ace a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org . If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes R No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? El Yes fl No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             El Yes fl No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/povertv/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? fl Yes El No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org . Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                     Date:            July 30, 2015



Printed Name: EBB B. MOBLEY                                                                State Bar No.: 14238000



Electronic Signature: /s/ EBB B. MOBLEY
    (Optional)




                                                                Page 6 of 7
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on




Signature of counsel (or prose party)                                        Electronic Signature:
                                                                                    (Optional)


Person Served
                                                                             State Bar No.:      NOMORNM
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                              (I) the date and manner of service;
                              (2) the name and address of each person served, and
                              (3) if the person served is a party's attorney, the name of the party represented by that attorney



          enter the following for each person served:


Date Served:

Manner Served:

First Name:

Middle Name:         N1I1IIEIIUESIIII!IUIIUIUII!I1III
                                       ...II
Last Name:          4*1*1HflIIUUIIUU1UIIIIUIIIIIUIII
Suffix:




Address 2:

City




If Attorney, Representing Party's Name:




                                                                   Page 7 of 7